PER CURIAM:
Appellant was serving a term of five years probation in lieu of sentence for various offenses when he was arrested, charged, and convicted of narcotics possession, robbery, and other related offenses. After a hearing, the lower court revoked appellant’s probation and sentenced him to consecutive terms of imprisonment totalling 15 to 52 years. Appellant now contends that this sentence violates double jeopardy. This contention is without merit. Commonwealth v. Cole, 222 Pa.Super. 229, 294 A.2d 824 (1972). See also Commonwealth v. Colding, 482 Pa. 112, 115-121, 393 A.2d 404, 406-407 (1978).
Judgments of sentence affirmed.